                Case 2:18-cr-00119-WBS Document 147 Filed 09/23/20 Page 1 of 1


 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com
 4   Attorney for Defendant
 5                                    UNITED STATES DISTRICT COURT
 6                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7                                         SACRAMENTO DIVISION
 8
     UNITED STATES OF AMERICA,                              Case No. 2:18-CR-119-WBS-1
 9
                     Plaintiff,                             DEFENDANT’S OPPOSITION TO
10                                                          PLAINTIFF’S MOTION FOR EXCLUSION
                             v.                             OF TIME
11
     FIRDOS SHEIKH,                                         Hearing Date: October 1, 2020
12                                                          Hearing Time: 10:00 a.m.
                     Defendant.
13                                                          Trial Date: TBD
14                                                          Judge: Hon. William B. Shubb
                                                            Courtroom: Five (14th Floor)
15
16          At the hearing on September 15, 2020, the Court ordered the Parties to file cross motions: the
17   defense to file a motion to dismiss for speedy trial violation and the government to file a motion to exclude
18   speedy trial time. On September 18, 2020, pursuant to the Court’s briefing schedule, Dr. Sheikh filed her
19   motion to dismiss. (DE 145.)1 Dr. Sheikh notes here that her motion to dismiss (DE 145) serves also as
20   an opposition to the government’s motion for exclusion of time (DE 143). Dr. Sheikh intends on filing a
21   more substantive reply to the government’s opposition to her motion to dismiss, on Friday, September
22   25, 2020, as set forth in the Court’s briefing schedule.
23
      Dated: September 23, 2020                         Respectfully submitted,
24
                                                        ALMADANI LAW
25
26                                                          /s/ Yasin M. Almadani
                                                        Yasin M. Almadani, Esq.
27                                                      Attorney for Defendant

28          1
                “DE” refers to “docket entry” followed by a document control number.
